                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

 MAXUS METROPOLITAN, LLC,                         )
                                                  )
        Plaintiff,                                )
                                                  )
 v.                                               )   Case No: 20-cv-00095-FJG
                                                  )
 TRAVELERS PROPERTY CASUALTY                      )
 COMPANY OF AMERICA,                              )
                                                  )
        Defendant.                                )

                  REPLY SUGGESTIONS IN SUPPORT OF
        TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA’S
       MOTION TO EXCLUDE EXPERT TESTIMONY OF CHUCK HOWARTH

       Defendant Travelers Property Casualty Company of America (“Travelers”) submits

the following Reply Suggestions in Support of its Motion to Exclude Expert Testimony of

Chuck Howarth (“Howarth”):

I.     INTRODUCTION

       Plaintiff bears the burden of establishing that Howarth’s opinions are reliable and

admissible. FED. R. EVID. 702; Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 597 (1993).

When confronted with the deficiencies in the admissibility of Howarth’s testimony, Plaintiff

declined to “expend the time and resources associated with substantively opposing Travelers’

motion.” [Doc. 91, p. 1, ¶ 1]. In lieu of Mr. Howarth’s testimony, Plaintiff asserts that it “has other

evidence, including expert . . . witnesses who will be able to provide any necessary testimony of

Maxus’ reasonable expenses and Travelers’ claim handling.” [Doc. 91, pp. 1-2]. However,

Plaintiff has not previously and cannot now identify expert witnesses to testify regarding Plaintiff’s

reasonable expenses and Travelers’ claims handling.




         Case 4:20-cv-00095-FJG Document 101 Filed 07/12/21 Page 1 of 5
II.     ARGUMENT

        Travelers has shown that Howarth’s testimony is due to be excluded, and Plaintiff has

elected not to oppose Travelers’ motion. However, Plaintiff is incorrect in asserting that it may

offer other expert testimony regarding its reasonable expenses and Travelers’ claim handling.

        A.        Howarth’s testimony is due to be excluded.

        As set forth in Travelers’ Suggestions Supporting its Motion to Exclude Expert Testimony

of Chuck Howarth, Howarth’s testimony is due to be excluded under Federal Rule of Evidence

702. Howarth is not qualified to offer expert testimony regarding causation. [See Doc. 74,

pp. 8–9]. His opinions are not based on sufficient facts or reliable methodology. [See Doc. 74, pp.

10–12, 17–18]. Finally, his so-called “opinions” regarding contract construction and Travelers’

claim investigation constitute nothing more than inadmissible legal opinions. [See Doc. 74,

pp. 13–17]. Therefore, Federal Rule of Evidence 702 prohibits Howarth from presenting his

proposed expert testimony.1

        B.        Any designation of another expert to testify regarding Plaintiff’s expenses or
                  Travelers’ claims handling would be untimely.

        Federal Rule of Civil Procedure 26(a)(2)(B)(i) requires an expert witness’s report to

contain “a complete statement of all opinions the witness will express and the basis and reasons

for them.” FED. R. CIV. P. 26(a)(2)(B)(i) (emphasis added). Parties must disclose their expert

witnesses and produce expert witness reports at the time ordered by the Court. FED. R. CIV. P.

26(a)(2)(D). This Court’s Amended Scheduling Order required Plaintiff to disclose and submit its

expert reports by October 6, 2020. [Doc. 44, p. 4].




        1
          In addition, Howarth’s opinions must be excluded due to Plaintiff’s failure to comply with the requirements
of Federal Rule of Civil Procedure 26(a)(2) and this Court’s Amended Scheduling Order. [See Doc. 74, p. 18-21].

                                                         2
            Case 4:20-cv-00095-FJG Document 101 Filed 07/12/21 Page 2 of 5
        This Court requires all expert reports contain “detailed statements” that “set forth the

substance of a direct examination.” [Doc. 44, p. 5]. A party cannot introduce new opinions of an

expert witness that were not disclosed in an expert report unless the failure to disclose those

opinions was substantially justified or harmless. FED. R. CIV. P. 37(c)(1); See, e.g., Trost v. Trek

Bicycle Corp., 162 F.3d 1004, 1008-09 (8th Cir. 1998) (affirming district court’s decision

to exclude the opinion of plaintiff's expert witness where his affidavit and report were produced

late). Allowing expert testimony regarding opinions disclosed after an opposing party’s deadline

to file a motion for summary judgment results in prejudice to the opposing party. See Looney v.

Zimmer, Inc., No. 03-0647-CV-W-FJG, 2004 WL 1918720 *4 (Aug. 19, 2004). Further, unless

otherwise ordered, this Court will only permit an expert’s testimony that conforms to their

report. [Doc. 44, p. 5].

        Aside from Howarth, none of Plaintiff’s other experts disclosed reports offering opinions

regarding Plaintiff’s reasonable expenses or Travelers’ claims handling. If any of the experts

Plaintiff has already identified have the qualifications and knowledge to provide expert testimony

on either of those topics, Plaintiff has offered absolutely no justification or explanation as to why

such opinions were not included in their initial reports. Travelers would suffer prejudice by

allowing such opinions to be added to expert’s proposed testimony after Travelers’ deadlines to

challenge a proposed expert and file its motion for summary judgment have passed. [See Doc. 44,

pp. 4, 5]. Accordingly, Plaintiff’s failure to timely disclose any additional expert opinions was not

substantially justified and offering them now would result in prejudice to Travelers. Therefore,

both the Federal Rules of Civil Procedure and this Court’s Amended Scheduling Order prohibit

Plaintiff from submitting previously undisclosed testimony regarding Plaintiff’s reasonable

expenses and Travelers’ claims handling.



                                                 3
         Case 4:20-cv-00095-FJG Document 101 Filed 07/12/21 Page 3 of 5
III.   CONCLUSION

       Howarth’s testimony is due to be excluded because it does not meet the requirements for

expert testimony as set forth by Federal Rule of Evidence 702, Federal Rule of Civil Procedure

26(a)(2), and this Court’s Amended Scheduling Order. Plaintiff asserts that it can submit another

expert’s testimony regarding the topics upon which Howarth intended to opine. However, such

assertion is incorrect. Both this Court’s Amended Scheduling Order and the Federal Rules of Civil

Procedure prohibit an expert from providing testimony regarding opinions not included in the

expert’s report. Accordingly, Howarth’s testimony is due to be excluded, and Plaintiff cannot

present expert testimony from another expert on these topics, or any other topic, that was not

included in that expert’s report.

                                                    Respectfully submitted,

                                                    s/Brenen G. Ely
                                                    Brenen G. Ely (pro hac vice)
                                                    Kenneth W. Boyles, Jr. (pro hac vice)
                                                    ELY & ISENBERG, LLC
                                                    3500 Blue Lake Drive, Suite 345
                                                    Birmingham, Alabama 35243
                                                    Telephone: (205) 313-1200
                                                    Facsimile: (205) 313-1201
                                                    bely@elylawllc.com
                                                    kboyles@elylawllc.com

                                                    Dale L. Beckerman, MO Bar #26937
                                                    Daniel E. Hamann, MO Bar #28164
                                                    DEACY & DEACY, LLP
                                                    920 Main Street, Suite 1000
                                                    Kansas City, Missouri 64105
                                                    Telephone: (816) 421-4000
                                                    Facsimile: (816) 421-7880
                                                    dlb@deacylaw.com
                                                    deh@deacylaw.com

                                                    Attorneys for Defendant Travelers Property
                                                    Casualty Company of America



                                               4
         Case 4:20-cv-00095-FJG Document 101 Filed 07/12/21 Page 4 of 5
                                   CERTIFICATE OF SERVICE

          I do hereby certify that on July 12, 2021, I electronically submitted the foregoing with the

Clerk of the Court for the United State District Court for the Western District of Missouri using

the CM/ECF system, which will send a Notice of Electronic Filing to the following counsel of

record:

Michael J. Abrams
Kimberly K. Winter
Brian W. Fields
Noah H. Nash
Lathrop GPM, LLP
2345 Grand Boulevard, Suite 2200
Kansas City, Missouri 64108-2618
Telephone: (816) 292-2000
Facsimile: (816) 216-2001
michael.abrams@lathropgpm.com
kim.winter@lathropgage.com
brian.fields@lathropgpm.com
noah.nash@lathropgpm.com



                                                        s/Brenen G. Ely
                                                        OF COUNSEL




                                                   5
           Case 4:20-cv-00095-FJG Document 101 Filed 07/12/21 Page 5 of 5
